Name: Commission Regulation (EC) NoÃ 943/2008 of 25Ã September 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Presunto de Campo Maior e Elvas or Paleta de Campo Maior e Elvas (PGI), Presunto de Santana da Serra or Paleta de Santana da Serra (PGI), SlovenskÃ ½ oÃ ¡tiepok (PGI))
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  Europe;  animal product;  foodstuff;  agricultural structures and production;  marketing
 Date Published: nan

 26.9.2008 EN Official Journal of the European Union L 258/52 COMMISSION REGULATION (EC) No 943/2008 of 25 September 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Presunto de Campo Maior e Elvas or Paleta de Campo Maior e Elvas (PGI), Presunto de Santana da Serra or Paleta de Santana da Serra (PGI), SlovenskÃ ½ oÃ ¡tiepok (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Slovakias application to register the name SlovenskÃ ½ oÃ ¡tiepok and Portugals application to register the names Presunto de Campo Maior e Elvas or Paleta de Campo Maior e Elvas and Presunto de Santana da Serra or Paleta de Santana da Serra have been published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 308, 19.12.2007, p. 18 (Presunto de Santana da Serra or Paleta de Santana da Serra), OJ C 308, 19.12.2007, p. 23 (Presunto de Campo Maior e Elvas or Paleta de Campo Maior e Elvas), OJ C 308, 19.12.2007, p. 28 (SlovenskÃ ½ oÃ ¡tiepok). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat-based products (cooked, salted, smoked, etc.) PORTUGAL Presunto de Campo Maior e Elvas or Paleta de Campo Maior e Elvas (PGI) Presunto de Santana da Serra or Paleta de Santana da Serra (PGI) Class 1.3. Cheeses SLOVAKIA SlovenskÃ ½ oÃ ¡tiepok (PGI)